Filed Pursuant to Rule 433 under the Securities Act Registration Statement No. 333-199914 Issuer Free WritingProspectus datedApril 6, 2017 CUSIP #: 63743HEP3 NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION Medium-Term Notes, Series D With Maturities of Nine Months or More from Date of Issue FloatingRate Notes Issuer:National Rural Utilities Cooperative Finance Corporation Issuer Ratings:A2 / A / A (Moody's / S&P / Fitch) Principal Amount:$350,000,000 Security Type:Senior Unsecured Interest Price:100% of Principal Amount Trade Date: April 6, 2017 Original Issue Date: April 11, 2017 Maturity Date: April 5, 2019 Initial Interest Rate:Determined as if the Original Issue Date was an Interest Reset Date Base Rate:USD LIBOR Spread: Plus 20 basis points Index Maturity: 3-month Interest Payment Dates: Each January 5, April 5, July 5, and October 5, and the maturity date, commencing July 5, 2017 Interest Reset Dates: Each January 5, April 5, July 5, and October 5 Payment at Maturity: The payment at maturity will be 100% of the Principal Amount plus accrued and unpaid interest, if any Redemption Date: None Agent's Discount or Commission: 0.10% Agent(s): RBC Capital Markets, LLC Capacity: Principal Form of Note: Book-Entry (Book-Entry or Certificated) Denominations: $2,000 x $1,000 Other Terms: None Note: A securities rating is not a recommendation to buy, sell, or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the U.S. Securities and Exchange Commission (SEC) for this offering. Before you invest, you should read the prospectus for this offering in that registration statement, and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering. You may get these documents for free by searching the SEC online database (EDGAR®) at www.sec.gov. Alternatively, you may obtain a copy of the prospectus from RBC Capital Martkets, LLC by calling toll-free at 1-866-375-6829.
